EXHIBIT 10(a)(ii)

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT dated as of September 18, 2009 (this
“Agreement”) is entered into among CABOT CORPORATION, a Delaware corporation
(the “Company”), certain Subsidiaries of the Company (each a “Designated
Borrower” and, together with the Company, the “Borrowers” and, each a
“Borrower”), the Lenders party hereto and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”). All
capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in the Credit Agreement (as defined below).

RECITALS

WHEREAS, the Borrowers, the Lenders and the Administrative Agent entered into
that certain Credit Agreement dated as of August 3, 2005 (as amended and
modified from time to time, the “Credit Agreement”);

WHEREAS, the Borrowers have requested and the Lenders have agreed to amend
certain terms of the Credit Agreement as set forth below;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments. The Credit Agreement is hereby amended as follows:

(a) The definition of “Note Purchase Agreement” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety.

(b) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definition in the appropriate alphabetical order:

“2009 Indenture” means that certain Indenture entered into in September 2009
between the Company and U.S. Bank National Association, as trustee, and any
notes issued thereunder.

(c) Section 8.05 of the Credit Agreement is hereby amended to read as follows:

Enter into any Contractual Obligation (other than (i) this Agreement or any
other Loan Document and (ii) the 2009 Indenture) that (a) limits the ability of
the Company or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person.

2. Conditions Precedent. This Agreement shall be effective upon the receipt by
the Administrative Agent of counterparts of this Agreement, duly executed by the
Borrowers, the Administrative Agent and the Required Lenders.

3. Miscellaneous.

(a) The Credit Agreement (as amended by this Agreement), and the obligations of
the Loan Parties thereunder and under the other Loan Documents, are hereby
ratified and confirmed and shall remain in full force and effect according to
their terms.

(b) The Borrowers hereby represent and warrant as follows:

(i) Each Loan Party has taken all necessary action to authorize the execution,
delivery and performance of this Agreement.

(ii) This Agreement has been duly executed and delivered by the Loan Parties and
constitutes each of the Loan Parties’ legal, valid and binding obligations,
enforceable against it in accordance



--------------------------------------------------------------------------------

with its terms, except as such enforceability may be subject to (A) bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and (B) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity).

(iii) No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by any Loan
Party of this Agreement other than those which have been obtained and are in
full force and effect.

(c) The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct as of
the date hereof with the same effect as if made on and as of the date hereof,
except to the extent such representations and warranties expressly relate solely
to an earlier date and (ii) no event has occurred and is continuing which
constitutes a Default or an Event of Default.

(d) This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Agreement by telecopy shall be effective as an original and shall
constitute a representation that an executed original shall be delivered.

(e) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

BORROWER:    

CABOT CORPORATION,

a Delaware corporation

      By:   /s/Eduardo E. Cordeiro      

Name:

Title:

 

Executive Vice President, CFO

 

 

ADMINISTRATIVE AGENT:

   

BANK OF AMERICA, N.A.,

as Administrative Agent

      By:   /s/Jeffrey J. McLaughlin      

Name:

Title:

 

SVP

 

 

LENDERS:

   

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

      By:   /s/Jeffrey J. McLaughlin      

Name:

Title:

 

SVP

 

 

   

CITICORP NORTH AMERICA, INC.,

as a Lender

      By:   /s/Joronne Jeter      

Name:

Title:

 

Vice President

 

 

   

JPMORGAN CHASE BANK, N.A.,

as a Lender

      By:   /s/D. Scott Farquhar      

Name:

Title:

 

Vice President

 

 

   

MIZUHO CORPORATE BANK, LTD.,

as a Lender

      By:   /s/Leon Mo      

Name:

Title:

 

Authorized Signatory

 



--------------------------------------------------------------------------------

   

WACHOVIA BANK, NATIONAL ASSOCIATION,

as a Lender

      By:          

Name:

Title:

 

 

 

   

BANK OF CHINA, NEW YORK BRANCH,

as a Lender

      By:          

Name:

Title:

 

 

 

   

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, as a Lender

      By:          

Name:

Title:

        By:          

Name:

Title:

 

 

 

   

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

      By:   /s/Kenneth V. McGraime      

Name:

Title:

 

SVP, Commercial Executive